Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2017/0097538, 1st interpretation).
Regarding claim 1, Cho teaches a display device (Fig. 1-4 and Fig. 7, [0050-0135]) comprising: 
a display area (DA in Fig. 1, [0051]) including a plurality of pixel portions (the pixels in Fig. 1, 4 and 7, [0054, 0082]), a plurality of gate lines (GL in Fig. 1, [0054]) extending in a first direction (the horizontal direction in Fig. 1, 4 and 7), and a plurality of data lines (DL in Fig. 1, [0054]) extending in a second direction (the vertical direction in Fig. 1, 4 and 7) crossing the first direction (the horizontal direction in Fig. 1, 4 and 7), wherein the display area (DA in Fig. 1, [0051]) is divided into a first display area (the left display portion of DA in Fig. 1) and a second display area (the right display portion of DA in Fig. 1) by a first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]) that extends in the second direction (the vertical direction in Fig. 1, 4 and 7); and 

wherein a width of a light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) among the plurality of light blocking portions (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) decreases (Fig. 4 and 7, [0089-0098, 0128-0135]) from an edge of the display area (the left or right edge of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) toward the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]).

Regarding claim 11, Cho teaches a display device (Fig. 1-4 and Fig. 7, [0050-0135]) comprising: 
a display area (DA in Fig. 1, [0051]) including a plurality of pixel portions (the pixels in Fig. 1, 4 and 7, [0054, 0082]), a plurality of gate lines (GL in Fig. 1, [0054]) extending in a first direction (the horizontal direction in Fig. 1, 4 and 7), and a plurality of data lines (DL in Fig. 1, [0054]) extending in a second direction (the vertical direction in Fig. 1, 4 and 7) crossing the first direction (the horizontal direction in Fig. 1, 4 and 7), wherein the display area (DA in Fig. 1, [0051]) is divided into a first display area (the left display portion of DA in Fig. 1) and a second display area (the right display portion of DA in Fig. 1) by a first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]) that extends in the second direction (the vertical direction in Fig. 1, 4 and 7); and 

wherein the plurality of light blocking portions (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) extend (Fig. 1, 4 and 7, [0077, 0089-0096, 0128-0133]) from a first edge of the first display area (the left edge of the left display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) to a second edge of the second display area (the right edge of the right display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) crossing the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]), and 
wherein a width of a light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) among the plurality of light blocking portions (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) is largest (Fig. 4 and 7, [0089-0098, 0128-0135]) at the first edge (the left edge of the left display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) and the second edge (the right edge of the right display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) and is smallest (Fig. 4 and 7, [0089-0098, 0128-0135]) at the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]).

Regarding claims 2-3, 6, 12 and 15
(Claim 2) the light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) has a first width (d1 in Fig. 4 or Fig. 7) at a first edge of the first display area (the left edge of the left display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) and a second edge of the second display area (the right edge of the right display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) and has a second width (the width corresponding to d4 in Fig. 4 or d6 in Fig. 7, [0096, 0098, 0135]) that is smaller than (Fig. 4 and Fig. 7) the first width (d1 in Fig. 4 or Fig. 7) at the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]).
(Claim 3) the width (Fig. 4 and 7, [0089-0098, 0128-0135]) of the light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) is largest (Fig. 4, Fig. 7, [0096, 0098, 0135]) at the edge of the display area (the left or right edge of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) and smallest (Fig. 4, Fig. 7, [0096, 0098, 0135]) at the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]).
(Claims 6 and 15) the width (Fig. 4 and 7, [0089-0098, 0128-0135]) of the light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) is, in the first display area (the left display portion of DA in Fig. 1), uniform (Fig. 4 and 7) from the first edge (the left edge of the left display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) to a first changing portion (the changing portion in the left display portions of DA and corresponding to the portion of BM_G at the intersection of d1 and d2 in Fig. 4 and Fig. 7) and decreases (Fig. 4, Fig. 7, [0096, 0098, 0135]) from the first changing portion (the changing portion in the left display portions of DA and corresponding to the portion of BM_G at the intersection of d1 and d2 in Fig. 4 and Fig. 7) toward the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]), and the width (Fig. 4 and 7, 
(Claim 12) the width (Fig. 4 and 7, [0089-0098, 0128-0135]) of the light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) decreases (Fig. 4, Fig. 7, [0096, 0098, 0135]) from the first edge (the left edge of the left display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) toward the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]) in the first display area (the left display portion of DA in Fig. 1) and decreases (Fig. 4, Fig. 7, [0096, 0098, 0135]) from the second edge (the right edge of the right display portion of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]) toward the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]) in the second display area (the right display portion of DA in Fig. 1).

Claims 1, 9, 11, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2017/0097538, 2nd interpretation).
Regarding claim 1, Cho teaches a display device (Fig. 1-4, [0050-0135]) comprising: 
the area of the right side of B1 in Picture 1) and a second display area (the area of the left side of B1 in Picture 1) by a first boundary (the boundary corresponding B1 and along the vertical direction in Picture 1) that extends in the second direction (the vertical direction in Fig. 1 and 4); and 
a plurality of light blocking portions (BM_G in Fig. 4, [0074, 0109, 0089-0098]) extending in the first direction (the horizontal direction in Fig. 1 and 4) between adjacent ones of the plurality of pixel portions (the pixels in Fig. 1 and 4, [0054, 0082]) that are arranged in the second direction (the vertical direction in Fig. 1 and 4) to overlap (Fig. 1 and 4, [0074, 0109, 0077]) the plurality of gate lines (GL in Fig. 1, [0054]) and blocking light between the adjacent ones of the plurality of pixel portions (Fig. 1 and 4, [0074, 0109, 0077]), 
wherein a width of a light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) among the plurality of light blocking portions (BM_G in Fig. 4) decreases (Fig. 4, [0089-0098]) from an edge of the display area (the left or right edge of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and Picture 1, [0051, 0085]) toward the first boundary (the boundary corresponding B1 and along the vertical direction in Picture 1).

    PNG
    media_image1.png
    545
    752
    media_image1.png
    Greyscale

Picture 1. Fig. 4 of Cho (US 2017/0097538, [0085], the display area DA may have a closed quadrangular shape defined by two first boundary lines BL1 and two second boundary lines BL2)

Regarding claim 11, Cho teaches a display device (Fig. 1-3 and Fig. 7, [0050-0135]) comprising: 
a display area (DA in Fig. 1, [0051]) including a plurality of pixel portions (the pixels in Fig. 1 and 4, [0054, 0082]), a plurality of gate lines (GL in Fig. 1, [0054]) extending in a first direction (the horizontal direction in Fig. 1 and 4), and a plurality of data lines (DL in Fig. 1, [0054]) extending in a second direction (the vertical direction in Fig. 1 and 4) crossing the first direction (the horizontal direction in Fig. 1 and 4), wherein the display area (DA in Fig. 1, [0051]) is divided into a first display area (the area of the right side of B1 in Picture 1) and a second display area (the area of the left side of B1 in Picture 1) by a first boundary (the boundary corresponding B1 and along the vertical direction in Picture 1) that extends in the second direction (the vertical direction in Fig. 1 and 4); and 
a plurality of light blocking portions (BM_G in Fig. 4, [0074, 0109, 0089-0098]) extending in the first direction (the horizontal direction in Fig. 1 and 4) between adjacent ones of the plurality of pixel 
wherein the plurality of light blocking portions (BM_G in Fig. 4, [0074, 0109, 0089-0098]) extend (Fig. 1 and 4, Picture 1, [0077, 0085]) from a first edge of the first display area (the right edge of the area of the right side of B1 in Picture 1, which is corresponding to the right BL2 in Picture 1, [0051, 0085]) to a second edge of the second display area (the left edge of the area of the left side of B1 in Picture 1, which is corresponding to the left BL2 in Picture 1, [0051, 0085]) crossing the first boundary (the boundary corresponding B1 and along the vertical direction in Picture 1), and 
wherein a width of a light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) among the plurality of light blocking portions (BM_G in Fig. 4, [0074, 0109, 0089-0098]) is largest (Fig. 4 and Picture 1, [0089-0098, 0085]) at the first edge (the right edge of the area of the right side of B1 in Picture 1, which is corresponding to the right BL2 in Picture 1, [0051, 0085]) and the second edge (the left edge of the area of the left side of B1 in Picture 1, which is corresponding to the left BL2 in Picture 1, [0051, 0085]) and is smallest (Fig. 4 and Picture 1, [0089-0098]) at the first boundary (the boundary corresponding B1 and along the vertical direction in Picture 1).
Regarding claims 9, 18-19, Cho also teaches the following elements:
(Claim 9) the display area (DA in Fig. 1, [0051]) is further divided into the second display area (the area of between B1 and B2 in Picture 1) and a third display area (the area of the left side of B2 in Picture 1) by a second boundary (the boundary corresponding B2 and along the vertical direction in Picture 1), and the width (Fig. 4, Picture 1) of the light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) decreases (Fig. 4, Picture 1) from the edge of the display area  (the left or right edge of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and Picture 1, [0051, 
(Claim 18) the display area (DA in Fig. 1, [0051]) is further divided into the second display area (the area of between B1 and B2 in Picture 1) and a third display area (the area of the left side of B2 in Picture 1) by a second boundary (the boundary corresponding B2 and along the vertical direction in Picture 1), and the width (Fig. 4, Picture 1) of the light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) decreases (Fig. 4, Picture 1) from a third edge (the left BL2 in Picture 1) of the third display area (the area of the left side of B2 in Picture 1) toward the second boundary (the boundary corresponding B2 and along the vertical direction in Picture 1).
(Claim 19)  a second average of the width (Fig. 4, Picture 1) of the light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) in the second display area (the area of between B1 and B2 in Picture 1) is different (Fig. 4, Picture 1) from a first average of the width (Fig. 4, Picture 1) of the light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) in the first display area (the area of the right side of B1 in Picture 1) or a third average of the width (Fig. 4, Picture 1) of the light blocking portion (BM_G in Fig. 4, [0074, 0109, 0089-0098]) in the third display area (the area of the left side of B2 in Picture 1).
                
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (1st interpretation) as applied to claims 1, 6, 11 and 15 above, and in view of Shimizu (US 2004/0252266).
Regarding claims 4, 8, 13 and 17, Cho does not teach the following elements. 
Shimizu teaches the following elements (Fig. 1-11E):
(Claims 4, 8, 13 and 17) a light blocking portion (BM in Fig. 4. Fig. 8 and Fig. 11D-11E, [0011-0015, 0045-0046]) extending in the first direction (the horizontal direction in Fig. 4. Fig. 8 and Fig. 11D-11E) is dislocated at a first boundary (the boundary corresponding to DE in Fig. 11D, Fig. 4 and 8, [0009, 0015]) in the second direction (the vertical direction in Fig. 4. Fig. 8 and Fig. 11D-11E) by equal to (Fig. 4. Fig. 8 and Fig. 11D-11E) or less than an error margin (the error corresponding to δa in Fig. 4, 8 and 11E, [0015, 0009]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shimizu for the system of Cho such that in the system of Cho, 
(Claims 4, 8, 13 and 17) the light blocking portion is dislocated at the first boundary in the second direction by equal to or less than an error margin.
The motivation is to provide a method for manufacturing a large-sized liquid crystal display device having a nominal size of 30 inches or more and reduce the manufacturing cost while providing a high quality liquid crystal display device (Shimizu, [0005, 0085, 0016, 0061, 0077]).

Regarding claims 5 and 14, Cho teaches that the light blocking portion (BM_G in Fig. 4 and 7, [0074, 0109, 0089-0098, 0128-0135]) has a first width (d1 in Fig. 4 and 7, [0093-0094, 0130-0131]) at the edge of the display area (the left or right edge of DA in Fig. 1, which is corresponding to BL2 in Fig. 4 and 7, [0051, 0085]), and has a second width (d4 in Fig. 4, or d6 in Fig. 7, [0096, 0133]) at the first boundary 
Shimizu teaches that the error margin (the error corresponding to δa in Fig. 4 and 15, [0015, 0009]) is smaller than (Fig. 4) half of a second width (half of the width of BM1 in Fig. 4, Fig. 15).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shimizu for the system of Cho in view of Shimizu such that in the system of Cho in view of Shimizu, the error margin is equal to or smaller than half of a difference between the first width and the second width. The motivation is to provide a method for manufacturing a large-sized liquid crystal display device having a nominal size of 30 inches or more and reduce the manufacturing cost while providing a high quality liquid crystal display device (Shimizu, [0005, 0085, 0016, 0061, 0077]).

    PNG
    media_image2.png
    543
    404
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    537
    397
    media_image3.png
    Greyscale

Picture 2. Fig. 4 and Fig. 7 of Cho (US 2017/0097538)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (1st interpretation) as applied to claims 6 and 15 above, and in view of Shiba(US 2003/0109074).
Regarding claims 7 and 16, Cho teaches that a first distance between the first changing portion (the changing portion in the left display portions of DA and corresponding to the portion of BM_G at the intersection of d1 and d2 in Fig. 4 and Fig. 7) and the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]) is substantially equal to a difference between half of a width of the display area and a width of a pixel (Fig. 1, 4 and 7, [0085]), and a second distance between the second changing portion (the changing portion in the right display portions of DA and corresponding to the portion of BM_G at the intersection of d1 and d2 in Fig. 4 and Fig. 7) and the first boundary (the boundary corresponding to center portion of the display area along the vertical direction in Fig. 1, [0090]) is substantially equal to a difference between half of a width of the display area and a width of a pixel (Fig. 1, 4 and 7, [0085]).
Shiba teaches that a difference between half of a width of the display area and a width of a pixel is about 3.89 cm to about 5.85 cm (Fig. 1, [0065, 0045], the display pixel block 1 has pixels arranged in a matrix, a display region area of which has a diagonal line length of about 10 to about 15 cm. The pixels of the block 1 are arranged to be about 1,280 dots/pixels in its horizontal direction and about 1,024 dots/pixels in the vertical direction. Therefore, the width of the display region is about 7.81cm to about 11.71cm, half of a width of the display area is about 3.905 cm to about 5.855 cm, and a width of a dot/pixel is about 0.009cm to about 0.006cm).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shiba for the system of Cho such that in the system of Cho, a first distance between the first changing portion and the first boundary is 3 cm to 6 cm, and a second distance between the second changing portion and the first boundary is 3 cm to 6 .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (2nd interpretation) as applied to claims 9 and 18 above, and in view of Chai (CN107065370A).
Regarding claims 10 and 20, Cho does not teach the following elements. 
Chai teaches the following elements (Fig. 8-9, Page 5 of English Translation of CN107065370A):
(Claims 10 and 20) a width of a light blocking portion (the width of horizontal portions of 3 corresponding to d1/d2 in Fig. 8-9) is uniform (Fig. 8-9, Picture 3) from a center of a second display area (the center of the display area between b1 and b2 in Picture 3) to a first changing portion (the portion corresponding to C1 in Picture 3) and decreases (Fig. 8-9, Picture 3) from the first changing portion (the portion corresponding to C1 in Picture 3) toward the first boundary (b1 in Picture 3), and the width of the light blocking portion (the width of horizontal portions of 3 corresponding to d1/d2 in Fig. 8-9) is uniform (Fig. 8-9, Picture 3) from the center of the second display area (the center of the display area between b1 and b2 in Picture 3) to a second changing portion (the portion corresponding to C2 in Picture 3) and decreases (Fig. 8-9, Picture 3) from the second changing portion (the portion corresponding to C2 in Picture 3) toward the second boundary (b1 in Picture 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chai for the system of Cho such that in the system of Cho, 
(Claims 10 and 20) the width of the light blocking portion is uniform from a center of the second display area to a first changing portion and decreases from the first changing portion toward the first boundary, and the width of the light blocking portion is uniform from the center of the second 
The motivation is to reduce the diffraction effect caused by the transparent display of the adverse effect while improving the uniformity of the display (Chai, Page 2, Paragraph 3-4, Page 5, Paragraph 4-5).

    PNG
    media_image4.png
    604
    392
    media_image4.png
    Greyscale

Picture 3, Fig. 9 of Chai (CN107065370A)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2020/0166794, Fig. 5) teaches that a width of a light blocking portion among the plurality of light blocking portions decreases from an edge of the display area toward the first boundary

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871